Citation Nr: 0605408	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-36 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, and from October 1947 to August 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to separate schedular 10 percent disability ratings for his 
service-connected tinnitus.

By letter dated in February 2006, the Board granted the 
veteran's representative's motion to have this appeal 
advanced on its docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran, whose claim was filed in April 2005, experiences 
recurrent tinnitus, but VA regulation currently provides for 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head, for 
all claims filed after June 13, 2003.


CONCLUSION OF LAW

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus lacks legal merit 
or entitlement under the law.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, Diagnostic 
Code 6260 (2005).





REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initial considerations regarding VA's re-defined duties to 
assist and notify

Initially, it is noted that the Board is cognizant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The VCAA 
essentially re-defined VA's duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefined VA's duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2005).  

The re-defined duties to notify and assist provisions of the 
VCAA are potentially applicable to all claims filed on or 
after November 9, 2000, the date of enactment of the law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In 
the present case, the veteran's claim for separate ratings 
for his service-connected tinnitus was filed in April 2005, 
that is, after the enactment of the VCAA.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duties to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is strictly dependent on 
interpretation of the regulations pertaining to the 
assignment of separate ratings for bilateral tinnitus.  VA 
has no further duty, therefore, to notify the veteran of the 
evidence that is needed to substantiate his claim, or to 
assist him in obtaining that evidence, insofar as no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).
Legal analysis

The evidentiary record reveals that the RO granted service 
connection for tinnitus in a June 2001 rating decision, and 
assigned a 10 percent rating for this disability pursuant to 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260.

The medical evidence in the record, which includes a May 2001 
VA audiological evaluation report, reveals that the veteran 
has reported that he has tinnitus and that it is bilateral.  
While an actual diagnosis of bilateral tinnitus has not been 
rendered, the Board will assume, without so finding, and for 
purposes of addressing the representative's arguments, that 
the veteran does experience tinnitus in both ears.

In April 2005, the veteran's representative submitted a claim 
for separate schedular 10 percent disability ratings for the 
service-connected bilateral tinnitus, "based on 38 C.F.R. 
§ 4.25 and the holding in Smith (Ellis) v. Nicholson," No. 
01-623 (U.S. Vet. App. April 5, 2005).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (the Schedule), which 
is based on average impairment in earning capacity.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).

At the outset, it must be noted that, because the veteran's 
claim was filed in April 2005, the current version of the DC 
addressing the rating of service connected tinnitus (DC 6260) 
is of application.  Specifically, it is noted that DC 6260 
was revised, effective from June 13, 2003, to specifically 
provide that only a single 10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, DC 6260, Note 2 (2005).

Pursuant to 38 C.F.R. § 4.25, "except as otherwise provided 
in" the Schedule, disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  38 C.F.R. § 4.25(b) (2005).  
Thus, since DC 6260 specifically prohibits separate ratings, 
separate ratings for tinnitus cannot be assigned pursuant to 
Section 4.25(b).

In Smith, the Court reversed a Board decision that had 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  
Specifically, the Court held that, under the pre-1999 and 
pre-June 13, 2003, versions of DC 6260, dual or separate 
ratings were required to be assigned for bilateral tinnitus.

In Smith, the Court also invalidated an opinion from the VA 
General Counsel issued in 2003, to the extent that it was 
inconsistent with 38 C.F.R. § 4.25(b) and the pre-June 2003 
version of DC 6260.  Specifically, the Court invalidated 
VAOPGCPREC 2-03's holding that DC 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, regardless of 
whether tinnitus was perceived as unilateral, bilateral, or 
in the head. 

The Smith case is clearly inapposite to the facts of this 
case, as that case dealt with a claim filed before the 2003 
revision of DC 6260.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear for this claim, which was filed well 
after June 13, 2003.

Accordingly, since the law, and not the evidence is 
dispositive in this case, the Board finds that entitlement to 
separate schedular 10 percent disability ratings for 
bilateral tinnitus is not warranted, as the law specifically 
prohibits such action.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also 38 U.S.C.A. § 7104(c) (The Board shall be 
bound in its decisions by applicable law, regulations, 
instructions of the Secretary, and precedent opinions of the 
General Counsel.)

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran or his representative, as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In this case, 
the veteran simply contends, through his representative, that 
he should be entitled to separate compensable evaluations for 
each ear for his tinnitus, and there has been no assertion or 
showing by the veteran, or his representative, that his 
tinnitus has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that referral for 
consideration of potential assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is not 
required or necessary.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


